DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments/remarks filed on 10/26/2022. Claims 1, 3, 7-8, 10, 14-15, 17 and 20 are amended. Claims 6, 13, and 19 have been cancelled and no new claims have been added. Accordingly, claims 1-5, 7-12, 14-18, and 20 are currently pending.

Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

Response to Arguments
Applicant' s arguments, see applicant’s arguments/remarks, filed on 10/26/2022, with respect to the rejection(s) of claim(s) 1-4, 6-11, and 13-20 under 35 U.S.C. 101 and that the instant claims do not fall into the groupings of abstract ideas and that the human mind is incapable of reconfiguring at least one of the sensors, the examiner respectfully disagrees with that statement. The limitation of reconfiguring at least one the sensors” is recited at a high level of generality and the broadest reasonable interpretation of said limitation is thinking of a way to operate the sensor can be interpreted to be a decision step and both interpretations cover performance of the limitation in the mind. Accordingly, the claims are directed to an abstract idea.	
Applicant' s arguments, see applicant’s arguments/remarks, filed on 10/26/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 as being unpatentable over Sujan, Cutler, and Suzuki have been fully considered and but they are not persuasive. With respect to applicant’s arguments/remarks that Suzuki fails to teach or suggest predicting a fault based on an operation of the sensors, the examiner respectfully disagrees with that statement. As recited below, Sujan discloses predicting when at least one fault to the sensors will occur, wherein the predicting of when the fault to the sensors will occur is based on an operation of the sensors ([0037-0038] Predictive models may be used to identify change in capability of the sensor in order to determine failure). The examiner relies on Suzuki to show that such prediction could be applied to a fault that will happen in the future. Suzuki, Paragraph 0089 discloses that it is probable for sensor degradation to happen due to a rainfall or a snow fall that may occur in an area located ahead in the course of the self vehicle. Paragraphs 0093-0094 disclose that the system acquires weather information and traffic information at each place ahead on a route of the self vehicle and predicts an encounter with an event on the basis of acquired pieces of weather information. Disabling continuation of the autonomous drive is a result on sensor operation in such weather conditions, accordingly, Suzuki teaches predicting when at least one fault to the sensors will occur in the future, wherein the predicting of when the fault to the sensors will occur is based on an operation of the sensors.

Specification
The specification dated 3/1/21 is acceptable. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	a) In Claim 15, “… computing system including one or more processing devices, the one or more processing devices in response to executing the machine-readable instructions, are configured to: predict …” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows the that the following appears to be the corresponding structure described in the specification to these claim limitation(s)
	a) A “computing system including one or more processing devices” is interpreted to be a processor with algorithms/ instructions for detecting a fault and prompting reconfiguration as per the specification in paragraphs [0011, 0082].  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-11, 14-18, and 20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to a judicial exception (i.e. law of nature, natural phenomenon, or an abstract idea) without significantly more. Claims 1, 8 and 15 are directed to the abstract idea of a mental process. The limitation step of “predicitng, by a computing system, when a fault in one or more actuators in a vehicle will occur in the future based on an operation of the actuators in the vehicle or when a fault in one or more sensors mounted in the vehicle will occur in the future based on an operation of the sensors”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. That is other than reciting that the claim is performed by a “computing system”, nothing in the claim element precludes the step from practically being performed by the human mind. For example, a person could mentally receive information regarding poor braking performance that is indicative of a faulty front sensor and store the associated information in their brain. Similarly, the limitation step of, “identifying, by the computing system, a portion of an environment around the vehicle to measure with  the one or more sensors mounted in the vehicle due to the predicted fault in the one or more actuators or the one or more sensors”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. That is other than reciting that the claim is performed by a “computing system”, nothing in the claim element precludes the step from practically being performed by the human mind. For example, a person could mentally identify, based on which sensor is faulty, a portion of the environment around the vehicle that would be unmeasured. Similarly the limitation step of “reconfiguring of at least one of the sensors to capture measurements in the identified portion of the environment around the vehicle”, as drafted, is a process that, under its broadest reasonable interpretation can be interpreted to be a decision step and covers performance of the limitation in the mind but for the recitation of generic computer elements. That is other than reciting that the claim is performed by a “computing system”, nothing in the claim element precludes the step from practically being performed by the human mind. For example, a person could mentally prompt themselves that they need to move a different sensor in order to capture measurements in the unmeasured portion of the environment. 
	With respect to Step 2A, Prong II, this judicial exception is not practically integrated. The claims recite the additional elements of “computing system”, “processing devices” and “memory”. These elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
	With respect to Step 2B, the aforementioned additional elements are all generic computer elements have been held to be not significantly more than the abstract idea by Alice. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements of using a “computing system”, “processing devices” and “memory” to receive information and supply instructions amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 
Claims 2-4, 7, 9-11, 14, 16-18, and 20 are rejected under U.S.C. 101 as being dependent on rejected claims 1, 8 and 15 and for failing to cure the deficiencies listed above. 
Claims 2, 9 and 16 recite details drawn to further specifying the mental process performed in the independent claims. This step just further details a process that may be performed by the human mind. For example a human can mentally prompt themselves regarding a required repositioning of sensors. 
	With respect to Step 2A, Prong II and Step 2B, these claims do not recite any additional elements. 
 Claims 3, 10 and 17 recite details drawn to further specifying the mental process performed in the independent claims. The limitation step of “determining, by the computing system, an impact of the detected fault on an ability of the vehicle to perform driving operations”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. That is other than reciting that the claim is performed by a “computing system”, nothing in the claim element precludes the step from practically being performed by the human mind. For example, a person could mentally determine that due to a faulty environmental sensor, the vehicle might not be able to see upcoming obstacles. Similarly the limitation step of “prompting, by the computing system, a control system to degrade operation of the vehicle based, at least in part, on the impact of the detected fault”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. That is other than reciting that the claim is performed by a “computing system”, nothing in the claim element precludes the step from practically being performed by the human mind. For example, a person could mentally prompt themselves that slower travel speeds are required to prevent a collision because of the faulty sensor. 
	With respect to Step 2A, Prong II and Step 2B, these claims do not recite any additional elements beyond those analyzed in the independent claims. 
Claims 4, 11 and 18 recite details drawn to further specifying the mental process performed in the independent claims. This step just further details a process that may be performed by the human mind. For example a human can mentally prompt themselves to reduce a speed, alter a driving strategy or stop a vehicle. 
	With respect to Step 2A, Prong II and Step 2B, these claims do not recite any additional elements. 
Claims 7, 14 and 20 recite details drawn to further specifying the mental process performed in the independent claims. The limitation step of “generating, by the computing system, a time-to-failure metric corresponding to a time available for the vehicle to continue in operation based on at least one of the predicted faults”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. That is other than reciting that the claim is performed by a “computing system”, nothing in the claim element precludes the step from practically being performed by the human mind. For example, a person could mentally generate a time until a predicted weather event will likely cause a sensor fault. Similarly, the limitation step of, “prompting, by the computing system, the control system in the vehicle to degrade operation of the vehicle based on the time-to-failure metric”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. That is other than reciting that the claim is performed by a “computing system”, nothing in the claim element precludes the step from practically being performed by the human mind. For example, a person could mentally prompt themselves to slow down the vehicle when it becomes closer in time to the expected weather event. 
With respect to Step 2A, Prong II and Step 2B, these claims do not recite any additional elements beyond those analyzed in the independent claims.
Examiner’s Note: 35 USC 101 rejections to claims 5 and 12 are withdrawn because the amended claim language makes clear that the vehicle operation is actively controlled by the computing system. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sujan et al. (US 2019/0354101 A1) in view of  Suzuki et al. (US 2019/0111942 A1).
As per Claims 1, 8, and 15, Sujan et al. discloses a method comprising: 
predicting, by a computing system, a fault in one or more sensors mounted in the vehicle based on operation of the sensors and internal vehicle information ([0014-0015, 0023, 0036, 0039]; Fig. 4, On-board control system (i.e. computing system) determines failure of vehicle environmental sensor and detects internal vehicle information about vehicle components, [0037-0038] Predictive models may be used to identify change in capability of the sensor in order to determine failure); 
identifying, by the computing system, a portion of an environment around the vehicle to measure with the one or more sensors mounted in the vehicle due to the predicted fault in the one or more sensors ([0036, 0039] Determine blind spot region or region of greater uncertainty. Region of greater uncertainty or blind spot region corresponds to the 360 deg view of the environment created by the sensors (extension of measurement coordinate system));
reconfiguring of at least one of the sensors to capture measurements in the identified portion of the environment around the vehicle ([0039] Neighboring sensors can be manipulated (i.e. reconfigured) to compensate for the blind spot area).
Sujan et al. discloses predicting when at least one fault to the sensors will occur, wherein the predicting of when the fault to the sensors will occur is based on an operation of the sensors ([0037-0038] Predictive models may be used to identify change in capability of the sensor in order to determine failure).
While Sujan et al. discloses using predictive models to determine faults, Sujan et al. does not explicitly disclose that this involves predicting when the fault will occur in the future.
However, Suzuki et al. teaches: predicting when the fault will occur in the future ([0089, 0093-0094]; Fig. 2 Steps S11-S13 Predicting in the future an event will occur that sensors cannot handle (i.e. fault)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sujan et al. to include the above limitations as detailed in Suzuki et al., with the motivation being to provide smooth transitions between autonomous and manual drive mode as detailed in Suzuki et al. [0007].

As per Claims 2, 9, and 16, Sujan et al. discloses repositioning at least one of the sensors mounted in the vehicle or altering how the at least one of the sensors captures measurements ([0039] Neighboring sensor may cover the blind area by direct movement (i.e. repositioning) or increasing frequency of measurements (i.e. altering how sensors capture measurements)).
As per Claim 7, 14, and 20, Sujan et al. discloses: 
further comprising generating, by the computing system, a fault prediction ([0037-0038] Fault prediction based on predictive models, for example environmental changes) 
Sujan et al. does not disclose: 
generating, by the computing system, a time-to-failure metric corresponding to a time available for the vehicle to continue in operation based on at least one of the predicted faults and, prompting, by the computing system, the control system in the vehicle to degrade operation of the vehicle based on the time-to-failure metric.
However, Suzuki et al. teaches: 
generating, by the computing system, a time-to-failure metric corresponding to a time available for the vehicle to continue in operation based on at least one of the predicted faults and, prompting, by the computing system, the control system in the vehicle to degrade operation of the vehicle based on the time-to-failure metric ([0089, 0093-0094]; Fig. 2 Step S14 Predict degree of emergency (i.e. time-to-failure metric) corresponding to available time to encounter a predicted event that sensors cannot handle (i.e. fault). [0098, 0117-0118] Fig. 2 Steps S19-S20 Prompt switch to manual operation or control vehicle to stopped (i.e. degraded operation) based on degree of emergency and time exceeding).
	The motivation to combine Sujan et al. and Suzuki et al. is provided in the rejection of claims 1, 8, and 15.

Claims 3-4, 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sujan et al. (US 2019/0354101 A1) in view of Suzuki et al. (US 2019/0111942 A1) and further in view of Cutler (US 2019/0061973 A1).
As per Claims 3, 10, and 17, Sujan et al. discloses: 
	determining, by the computing system, an impact of the detected fault on an ability of the vehicle to perform driving operations ([0038] Sufficient sensing degradation impacts ability of vehicle to achieve desired target); and 
	prompting, by the computing system, a control system to degrade operation of the vehicle based, at least in part, on the impact of the detected fault ([0038] Vehicle control may be relaxed – for example, proximity from preceding vehicle increased or operator control is required. Therefore, operation of the vehicle is degraded because the level of efficiency or autonomy has decreased).
However, Sujan et al. discloses determining a fault and determining internal vehicle information, but Sujan et al. does not disclose: wherein the fault is a fault in one or more actuators in the vehicle. 
Nevertheless, Cutler discloses an actuator monitoring system using inertial sensors and teaches A malfunctioning rotor is determined based on the observed attitude, the observed attitude rate, the expected attitude, and the expected attitude rate. In response to identifying the malfunctioning rotor, a responsive action is performed, including by updating a geometry matrix so that at least one non-malfunctioning rotor in the plurality of rotors compensates for the malfunctioning rotor (Abstract and [0059-0063]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sujan et al. to include the limitations above as detailed in Cutler, since Cutler teaches that sensor data could reflect a faulty actuator.
As per Claims 4, 11, and 18, Sujan et al. discloses the method of claim 3, wherein the control system in the vehicle is configured to degrade operation of the vehicle by reducing a speed of the vehicle, altering a driving strategy, or stopping the vehicle in a safe state ([0038] Switching from autonomous to operator operation (i.e. altering a driving strategy)). 

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sujan et al. (US 2019/0354101 A1) in view of Suzuki et al. (US 2019/0111942 A1) and Cutler (US 2019/0061973 A1) and in further view of Chiba (US 2018/0208211 A1).
As per Claims 5 and 12, Sujan et al. discloses: 
generating, by the computing system, a message identifying the impact of detected fault or the degraded operation for the control system to perform ([0020, 0038] Operator can be alerted to become more engaged); and 
While Sujan et al. discloses the above limitations including a message identifying the impact, Sujan et al. does not disclose: the message is presented and overriding, by the computing system, the degraded operation in response to input the after presentation was displayed
However, Chiba teaches: 
the message is presented and overriding, by the computing system, the degraded operation in response to input received after the presentation was displayed ([0030, 0054-0056]; Fig. 2, Fig. 3 Step S124 Give notification of transition to manual mode via a display and [0031-0032, 0050-0051]; Fig. 3, Fig. 4 Step S108 –Yes or S110 - Yes, S112 Transition to automatic driving in response to input after the presentation was displayed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sujan et al. to include the above limitations as detailed in Chiba, with the motivation being to increase user convenience as detailed in Chiba [0069]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669